

117 HR 1660 IH: Stop Sewage Overflow Act
U.S. House of Representatives
2021-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1660IN THE HOUSE OF REPRESENTATIVESMarch 8, 2021Mrs. Trahan (for herself, Mr. LaHood, Mr. Moulton, Mr. Pappas, and Ms. Kuster) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo make certain municipalities eligible for grants under the Federal Water Pollution Control Act, and for other purposes.1.Short titleThis Act may be cited as the Stop Sewage Overflow Act.2.Sewer overflow and stormwater reuse municipal grantsSection 221 of the Federal Water Pollution Control Act (33 U.S.C. 1301) is amended—(1)in subsection (b)—(A)in paragraph (3), by striking or;(B)in paragraph (4), by striking the period at the end and inserting ; or; and(C)by adding at the end the following:(5)is a municipality with high levels of sewage in the rivers, lakes, and bays of such municipality.; (2)in subsection (d)—(A)by striking The Federal share and inserting the following:(1)Federal share(A)In generalExcept as provided in subparagraph (B), the Federal share; and (B)by striking The non-Federal share and inserting the following:(B)Financially distressed communitiesThe Federal share of the cost of activities carried out using amounts from a grant made to a financially distressed community under subsection (a) shall be not less than 75 percent of the cost.(2)Non-Federal shareThe non-Federal share; and (3)in subsection (f)—(A)in paragraph (1)—(i)by striking $225,000,000 and inserting $500,000,000; and(ii)by striking 2020 and inserting 2030; and(B)in paragraph (2) by striking 20 percent and inserting 25 percent. 